In the Missouri Court of Appeals
              Eastern District
MAY 12, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED101216   KEVIN P. WILSON, APP V STATE OF MO, RES

2.    ED101292 ROBERT D. LOUIS, APP V STATE OF MISSOURI, RES

3.    ED101295 RODNEY DONELSON, APP V STATE OF MISSOURI, RES

4.    ED101387 STATE OF MISSOURI, RES V JERRY LEWIS BEATTY, APP

5.    ED101429 KENNETH FULTON, APP V STATE OF MISSOURI, RES

6.    ED101512 JASON ROBERTS, APP V STATE OF MISSOURI, RES

7.    ED101729 LAVARIS ROGERS V. STATE OF MISSOURI

8.    ED101766 MICHELLE WHITE, APP V STATE OF MISSOURI, RES

9.    ED101786 ISAAC ST. CLAIR, APP V CARPET WEAVERS ETAL, RES

10.   ED101808 MICHAEL R. FLOYD, APP V STATE OF MISSOURI, RES

11.   ED101844   TREVOR K. SALLER, APP V STATE OF MISSOURI, RES

12.   ED102029 MICHAEL TRACY APP V GLAZERS WHOLESALE DRUG CO
      RES

13.   ED102044 FREDERICK SPENCER, APP V JENNIFER JOYCE ET AL,
      RES